DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 154-155, 158, 165-167, 169, 171-177, 180-181, and 188-191 which are directed to a manner of operating the disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 154-155, 158, 165-166, 172-173, 176-177, 180-181, and 188-189 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudak et al. (US 2002/0173047 A1).
Regarding claim 154, Hudak discloses an apparatus (Fig. 1, Fig. 3B), comprising:
an elongate barrel, shaped to define a channel therethrough, the barrel having: an opening into the channel at a proximal region of the barrel, and an outlet from the channel at a distal region of the barrel  (see: volume which extends from top end 6 of the sample receiving chamber 1 to the opposite side of the test platform 2, which comprises an interior volume housing the test strip 3 and opening 10);
a porous carrier, disposed within the channel (see: sample application zone 30, second strip 31 with reagent zone 32);
a protein, held in the carrier, the protein being an albumin ([0086], see: bovine serum albumin);
a cellulosic stationary phase, disposed within the channel between the carrier and the distal region of the barrel (see: third region 33 with a sample detection zone 9 and control zone 11; [0078], see: test strip 3 comprises paper or nitrocellulose);
(see: fourth region 34);
a plunger, having a distal portion that is introducible into the channel via the opening, and is dimensioned to slide snugly within the channel (see: swab 4); and
a sponge, coupled to the distal portion of the plunger, and configured to hold saliva (see: swab head 5),
wherein the plunger is: configured to introduce the sponge holding the saliva into the channel via the opening, and dimensioned such that sliding of the distal portion through the channel compresses the sponge within the channel, and wherein the apparatus is configured such that, while the sponge holds the saliva, compression of the sponge within the channel drives the saliva: out of the sponge and through the carrier, dissolving at least some of the albumin, with the dissolved albumin, into the stationary phase, and as an eluate, out of the stationary phase, through the outlet, and onto the sample pad of the lateral flow platform (see: directional arrows of the flow path for the sample, which is disclosed as comprising saliva [0034]).
Regarding claim 155, Hudak further discloses the stationary phase comprises cellulosic fibers ([0078], see: test strip 3 comprises paper or nitrocellulose).
Regarding claim 158, Hudak further discloses the lateral flow platform comprises a human chorionic gonadotropin (HCG) lateral flow test comprising antibodies specific to HCG ([0095], see: anti-hCG beta chain antibody).
Regarding claim 165, Hudak further discloses the albumin is bovine serum albumin ([0086], see: bovine serum albumin).
 the albumin is dried ([0086], see: porous solid phase material should be dried).
Regarding claim 172, Hudak further discloses the carrier is sufficiently compressible, and the plunger is dimensioned, such that sliding of the distal portion of the plunger through the channel compresses the carrier between the sponge and the stationary phase (Fig. 1, Fig. 3B, see: swab 4 is fully capable of compressing the application zone 30 and second strip 31, with the swab head 5).
Regarding claim 173, Hudak further discloses the plunger is dimensioned such that the sliding of the distal portion through the channel compresses the sponge between the plunger and the carrier (Fig. 1, Fig. 3B, see: swab 4 is fully capable of compressing the swab head 5 against the application zone 30 and second strip 31).
Regarding claim 176, Hudak further discloses a surfactant, positioned fluidically between the carrier and the lateral flow platform, inclusive ([0092], see: sample application zone 30 includes surfactants; [0100], see: reagent zone 32 may include surfactants).
Regarding claim 177, Hudak further discloses the surfactant is held in the carrier ([0092], see: sample application zone 30 includes surfactants; [0100], see: reagent zone 32 may include surfactants).
Regarding claim 180, Hudak discloses an apparatus (Fig. 1, Fig. 3B), comprising:
an elongate barrel, shaped to define a channel therethrough, the barrel having: an opening into the channel at a proximal region of the barrel, and an outlet from the (see: volume which extends from top end 6 of the sample receiving chamber 1 to the opposite side of the test platform 2, which comprises an interior volume housing the test strip 3 and opening 10);
a porous carrier, disposed within the channel (see: sample application zone 30, second strip 31 with reagent zone 32);
a surfactant, held in the carrier ([0092], see: sample application zone 30 includes surfactants; [0100], see: reagent zone 32 may include surfactants);
a lateral flow platform, coupled to the distal region of the barrel such that a sample pad of the lateral flow platform is in fluid communication with the outlet (see: third region 33 with a sample detection zone 9 and control zone 11, and fourth region 34);
a plunger, having a distal portion that is introducible into the channel via the opening, and is dimensioned to slide snugly within the channel (see: swab 4); and
a sponge, coupled to the distal portion of the plunger, and configured to hold saliva (see: swab head 5),
wherein the plunger is: configured to introduce the sponge holding the saliva into the channel via the opening, and dimensioned such that sliding of the distal portion through the channel compresses the sponge within the channel, and wherein the apparatus is configured such that, while the sponge holds the saliva, compression of the sponge within the channel drives the saliva: 5 of 10RESPONSE TO ELECTION OF SPECIES REQUIREMENT AND PRELIMINARYAMENDMENTAppln. No.: 16/969,832Attorney Docket No.: Q256280out of the sponge and through the carrier, dissolving at least some of the surfactant, with the dissolved surfactant, through the outlet, and onto the sample pad of the lateral flow platform (see: directional arrows of the flow path for the sample, which is disclosed as comprising saliva [0034]).
 the lateral flow platform comprises a human chorionic gonadotropin (HCG) lateral flow test comprising antibodies specific to HCG ([0095], see: anti-hCG beta chain antibody).
Regarding claim 188, Hudak further discloses the carrier is sufficiently compressible, and the plunger is dimensioned, such that sliding of the distal portion of the plunger through the channel compresses the carrier between the sponge and the stationary phase (Fig. 1, Fig. 3B, see: swab 4 is fully capable of compressing the application zone 30 and second strip 31, with the swab head 5).
Regarding claim 189, Hudak further discloses the plunger is dimensioned such that the sliding of the distal portion through the channel compresses the sponge between the plunger and the carrier (Fig. 1, Fig. 3B, see: swab 4 is fully capable of compressing the swab head 5 against the application zone 30 and second strip 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 167, 169, and 171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudak et al. (US 2002/0173047 A1), in view of Letourneau et al. (US 2017/0242045 A1).
Regarding claims 167, 169, and 171, Hudak further discloses a surfactant being disposed on the test strip ([0092], see: sample application zone 30 includes surfactants; [0100], see: reagent zone 32 may include surfactants).

Letourneau teaches an analogous lateral flow assay (Fig. 1-6) having a surfactant disposed therein, wherein the surfactant comprises a polyoxyethylene-polyoxypropylene block copolymer [0074].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a polyoxyethylene-polyoxypropylene block copolymer as the surfactant in the device disclosed by Hudak, as taught by Letourneau, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 174-175 and 190-191 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudak et al. (US 2002/0173047 A1), in view of Tung et al. (US 2009/0117665 A1).
Regarding claims 174-175 and 190-191, Hudak further discloses the plunger comprises a stem that extends between the proximal region and the distal portion (Fig. 1, see: swab 4 which while in use extends from the top end 6 of sample receiving chamber 1 to the end with the swab head 5); is dimensioned such that coupling the plunger to the barrel compresses the sponge within the channel by sliding the distal portion through the channel (Fig. 1, Fig. 3B, see: swab 4 is fully capable of compressing the swab head 5 against the application zone 30 and second strip 31), and compresses the carrier between the sponge and the outlet by sliding the distal (Fig. 1, Fig. 3B, see: swab 4 is fully capable of compressing the application zone 30 and second strip 31, with the swab head 5).
Hudak does not explicitly disclose the plunger has a proximal portion that comprises a screw thread configured to couple the plunger to the barrel.
Tung teaches an analogous lateral flow test (Figure 4) comprising a sample applicator comprising a handle (144) having an absorbent member (140) disposed thereon, and a rim (142) configured to interface with the flanges (410), wherein the applicator is configured to be pressed and twisted to lock the rim of the applicator under the pair of flanges [0050].  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate a threaded locking interface into the device disclosed by Hudak, as taught by Tung, in order to provide for repeatable force in order to ensure that the absorbent member of the applicator has been sufficiently squeezed for a sufficient amount of time to express as much sample contained therein (Tung: [0036]).

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the device disclosed by Hudak fails to teach or suggest “an elongate barrel, shaped to define a channel therethrough” and “a porous carrier, disposed within the channel” (see: pg. 8-10 of Applicant’s response filed 06/08/2021).
The Applicant’s appear to be importing additional features which have not being explicitly recited, into the claims.  The recitation of “an elongate barrel, shaped to define 
Regarding the Applicant’s remarks directed towards the manner of operating the recited apparatus (see: pg. 10-12 of the Applicant’s response filed 06/08/2021), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Additionally, the Applicant’s remarks rely on the Applicant’s proposed alternate interpretation of Hudak (the sample receiving chamber 1 is analogous to the instantly recited “elongate barrel”), which the Examiner respectfully disagrees for the reasons explained above.
The previous grounds of rejection are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797